 

Exhibit 10.1

Alba Bioscience Limited

(Registers in Scotland, Number SC310584)

Registered Office: Douglas Building, Pentlands Science Park, Bush Loan

Penicuik, Midlothian EH26 0PL

July 17, 2014

Common Services Agency

The Gyle

1 South Gyle Crescent

Edinburgh EH12 9EB

Attention: Ian Crichton, Chief Executive Officer

Dear Sirs

Legal Dispute – Asset Purchase Agreement dated July 26, 2007 between The Common
Services Agency (acting through the Scottish National Blood Transfusion
Services) and Alba Bioscience Limited (the “Asset Purchase Agreement”)

I refer to your letter of July 17, 2014 relating to the extension of the lease
over the building occupied by Alba and located at 21 Ellen’s Glen Road,
Edinburgh EH17 7QT (the “Letter”).

The Letter refers to a payment of £224,000 by Alba Bioscience as the Settlement
Payment. This letter confirms that payment of the Settlement Payment under the
terms of the Letter shall represent full and final settlement of the above
dispute and that neither party shall have any further claim against the other in
connection with the Asset Purchase Agreement.

Please confirm your agreement to the above by signing and returning a copy of
this letter as set out below.

Yours faithfully

/s/ Paul Cowan

Paul Cowan

Chairman & Chief Executive Officer

Alba Bioscience Limited

I agree to the terms of this letter:

 

/s/ Irene Barkby

Executive Director on behalf of

Ian Crichton, Chief Executive Officer

The Common Services Agency

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

  

 

  

Headquarters

Executive Office

Gyle Square

1 South Gyle Crescent

EDINBURGH EH12 9EB

Telephone 0131 275 6000

Fax 0131 275 7530

www.nhsnss.org

  

[g20141113180313763426.jpg]

 

Alba Bioscience Limited

Douglas Building

Pentlands Science Park

Bush Loan

Penicuik

Midlothian EH26 0P

  

17th July 2014

Dear Sirs

On behalf of the Scottish Ministers (“the Landlord”), the Landlord, in terms of
the Lease between the Scottish Ministers and Dalglen (No. 1062) Limited, (now
known as Alba Bioscience Limited, conform to Certificate of Incorporation on
Change of Name dated 31 August 2007) dated 26 and 31 July 2007, and registered
in the Books of Council and Session on 8 October 2007, as amended by (i) Minute
of Variation of Lease and Guarantee among the Scottish Ministers, Alba
Bioscience Limited and Quotient Biodiagnostics Group Limited dated 21 September
and 3 October both 2011 and registered in the Books of Council and Session on 3
November, 2011; and (ii) Minute of Variation of Lease among the Scottish
Ministers, Alba Bioscience Limited, Quotient Biodiagnostics Group Limited and
Quotient Biodiagnostics Holdings Limited, dated 21 January and 28 August, both
2013, and registered in the Books of Council and Session on 9 October 2013 (“the
Lease”), of ALL and WHOLE the·building at 21 Ellen’s Glen Road, Edinburgh, being
the subjects more particularly described· in the Lease (“the Premises”), I
HEREBY set forth for acceptance the terms of an agreement reached between the
Landlord and you, Alba Bioscience Limited, incorporated under the Companies Acts
(Registered Number SC310584) and having their Registered Office formerly at
Dalmore House, 310 St Vincent Street, Glasgow, thereafter at Ellen’s Glen Road,
Edinburgh and now at Douglas Building, Pentlands Science Park, Bush Loan,
Penicuik, Midlothian, EH26 0PL, being the tenants under the Lease (“the
Tenant”), and for the purposes of these Missives, the following terms shall have
the following meanings:-

“Settlement Payment” shall mean TWO HUNDRED AND TWENTY FOUR THOUSAND POUNDS
(£224,000) Sterling;

“Missives” shall mean the contract constituted by this offer and any acceptance
following on it;

The Landlord and the Tenant hereby agree as follows:-

1.

The Tenant agrees and undertakes to pay the Settlement Payment to the Landlord
in the manner set out in these Missives.

2.

The Tenant shall pay 50% of the Settlement Payment in the sum of ONE HUNDRED AND
TWELVE THOUSAND POUNDS (£112,000) Sterling to the Landlord on conclusion of
these Missives and in return the Landlord shall accept the continuation of the
Lease by tacit relocation for one year until 30 August 2015.

3.

The Tenant shall pay the remaining 50% of the Settlement Payment in the sum of
ONE HUNDRED AND TWELVE THOUSAND POUNDS (£112,000) Sterling to the Landlord not
later than 30 June 2015 and on receipt of said sum the Landlord shall accept the
continuation of the Lease by tacit relocation for a further one year until 30
August 2016.

4.

The Tenant shall procure that all proceedings in relation to Clauses 4.2.3 and
5.1 of the Agreement of the Sale and Purchase of the Business and Assets of Alba
Bioscience Limited served on the Landlord but not yet called will not be
pursued/insisted upon on a no expenses due to or by basis and the Tenant will
provide documentary evidence of this to the Landlord, including the principal
hard copy summons as signetted by the Court of Session.

This offer is open for acceptance by 5pm on 17 July 2014.

 

 

[g20141113180314247427.jpg]

Chair    Professor Elizabeth Ireland

Chif Executive    Ian Crichton

 

 

--------------------------------------------------------------------------------

 

Yours faithfully

/s/ Ian Crichton

Signed by Ian Crichton, Chief Executive of the Common Services Agency, at
Edinburgh in the presence of:-

/s/ Caron Aird        Witness

Caron Aird        Name

The Gyle, 1 South Gyle Crescent,

Edinburgh EH12 9EB

Date: 17/7/14

Signature: /s/ John Allan

The foregoing Offer is accepted by Alba Bioscience Limited and signed for and on
their behalf by John Allan, in the presence of:-

/s/ Brian Williamson      Witness

Brian Williamson      Name

Douglas Building, Pentlands Science Park,

Bush Loan, Penicuik, Midlothian EH26 0PL

 